         Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DELANO EUGENE HALL,

               Plaintiff,

               v.                                           CASE NO. 20-3194-SAC

STATE OF KANSAS,
et. al,

               Defendants.


                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Delano Eugene Hall is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

an opportunity to file a proper amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Winfield Correctional Facility in Winfield, Kansas (“WCF”). The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 4.) Plaintiff filed a Motion (Doc. 3)

setting forth additional allegation and the damages he is seeking in this case. The Court denies

the motion to the extent Plaintiff is seeking relief, but will consider the document as a

supplement to his Complaint.

       Plaintiff alleges that he was wrongfully convicted. Plaintiff alleges that Defendants

“falsely arrested [him] on April 18, 2013, for an imaginary crime, prosecuted [him], and

convicted [him] of rape, sodomy, aggravated battery, and kidnapping with no evidence.”



                                                1
         Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 2 of 11




Plaintiff alleges that his conviction was “reversed and dismissed” on March 17, 2017, and he

gave thirty-three and a half years back to the state of Kansas.

       Plaintiff names as Defendants: the State of Kansas; Shannon Wilson, Sedgwick County

District Attorney’s Office; Sara J. Oldrige, Wichita Police Department; and Tricia Tiede,

Wichita Police Department. Plaintiff is seeking 2.5 million dollars in punitive damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are



                                                 2
          Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 3 of 11




insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to



                                                   3
          Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 4 of 11




plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. State of Kansas

       The State of Kansas and its agencies are absolutely immune from suits for money

damages under the Eleventh Amendment. The Eleventh Amendment presents a jurisdictional bar

to suits against a state and “arms of the state” unless the state waives its immunity. Peterson v.

Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (quoting Wagoner Cnty. Rural Water Dist. No. 2

v. Grand River Dam Auth., 577 F.3d 1255, 1258 (10th Cir. 2009)). Therefore, in the absence of

some consent, a suit in which an agent or department of the state is named as a defendant is

“proscribed by the Eleventh Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 100 (1984). It is well established that Congress did not abrogate the states’ sovereign

immunity when it enacted § 1983. Quern v. Jordan, 440 U.S. 332, 338–45 (1979); Ruiz v.

McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002). Because Plaintiff has neither made a specific

claim against the State of Kansas nor shown any waiver of immunity from suit, he must show

cause why this defendant should not be dismissed from this action.

       2. Prosecutor

       Plaintiff names the county prosecutor as a defendant. Plaintiff’s claims against the

county prosecutor fail on the ground of prosecutorial immunity. Prosecutors are absolutely

immune from liability for damages in actions asserted against them for actions taken “in

initiating a prosecution and in presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409,

431 (1976). Plaintiff’s claims concerning his criminal case fall squarely within the prosecutorial

function. Plaintiff is directed to show cause why his claims against the county prosecutor should



                                                4
         Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 5 of 11




not be dismissed based on prosecutorial immunity.

       3. Heck Bar and Habeas Nature of Claim

       To the extent Plaintiff challenges the validity of his sentence in his state criminal case, his

federal claim must be presented in habeas corpus. “[A] § 1983 action is a proper remedy for a

state prisoner who is making a constitutional challenge to the conditions of his prison life, but

not to the fact or length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973)

(emphasis added). When the legality of a confinement is challenged so that the remedy would be

release or a speedier release, the case must be filed as a habeas corpus proceeding rather than

under 42 U.S.C. § 1983, and the plaintiff must comply with the exhaustion of state court

remedies requirement.    Heck v. Humphrey, 512 U.S. 477, 482 (1994); see also Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of state court remedies is required by

prisoner seeking habeas corpus relief); see 28 U.S.C. § 2254(b)(1)(A) (requiring exhaustion of

available state court remedies). “Before a federal court may grant habeas relief to a state

prisoner, the prisoner must exhaust his remedies in state court. In other words, the state prisoner

must give the state courts an opportunity to act on his claims before he presents those claims to a

federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see

Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982).

Therefore, any claim challenging his state sentence is not cognizable in a § 1983 action.

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck, 512 U.S. 477. If Plaintiff

has been convicted and a judgment on Plaintiff’s claim in this case would necessarily imply the

invalidity of that conviction, the claim may be barred by Heck. In Heck, the United States



                                                 5
         Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 6 of 11




Supreme Court held that when a state prisoner seeks damages in a § 1983 action, the district

court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Id. at 487. In Heck, the Supreme Court held that a § 1983 damages claim that necessarily

implicates the validity of the plaintiff’s conviction or sentence is not cognizable unless and until

the conviction or sentence is overturned, either on appeal, in a collateral proceeding, or by

executive order. Id. at 486–87.

       Plaintiff alleges that his conviction was “reversed and dismissed” on March 17, 2017.

The Kansas Court of Appeals (“KCOA”) entered a Memorandum and Order on March 17, 2017,

in Case No. 113,111. The KCOA’s opinion states that following a bench trial, Plaintiff was

convicted of rape, aggravated kidnapping, aggravated battery, and aggravated criminal sodomy.

State v. Hall, Case No. 113,111, at p.1 (Kan. Ct. App. March 17, 2017). On October 31, 2014,

Plaintiff was sentenced to 391 months in prison followed by lifetime postrelease supervision. Id.

at 4. The KCOA found that the district court erred when it sustained the State’s motion to

enforce Plaintiff’s jury trial waiver, and remanded to allow Plaintiff to withdraw his jury trial

waiver and for further proceedings. Id. at 2, 16. The KCOA also found that “when viewed in

the light most favorable to the prosecution, there is substantial competent evidence upon which a

rational factfinder could have found Hall guilty, beyond a reasonable doubt, of rape, aggravated

kidnapping, aggravated criminal sodomy, and aggravated battery.” Id. at 18.

       A Kansas District Court Records Search shows that on November 6, 2017, upon receipt

of the KCOA’s mandate, Plaintiff’s criminal case was reinstated, the status was changed to

“pending/reopened” and a jury trial was scheduled for January 2, 2018. State v. Hall, Case


                                                 6
         Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 7 of 11




No. 2013-CR-001034 (Sedgwick County District Court). After multiple motions were filed and

continuances were granted, the jury trial was rescheduled for February 19, 2019. Id. Plaintiff’s

charges were amended and a plea was entered prior to trial on February 19, 2019. Id. Plaintiff

alleges that he never pled guilty to rape or sodomy, and those charged were dismissed on

August 29, 2019 “for a plea for aggravated battery and kidnapping due to incompetent counsel.”

(Doc. 3, at 2.) Plaintiff was sentenced on March 8, 2019 to KDOC custody, and Plaintiff filed a

Notice of Appeal on March 11, 2019. On July 20, 2020, the district court received the mandate

from the KCOA in Case No. 20-122398-A. The opinion of the KCOA affirmed in part and

dismissed in part. State v. Hall, Case No. 122,398 (Kan. Ct. App. June 1, 2020). The docket in

Plaintiff’s underlying criminal case shows pending motions filed on August 5, 2020, and

September 2, 2020.

       Plaintiff’s case was remanded, his charges based on the same incident were amended, and

he pled guilty to the amended charges. This situation is distinguishable from a case where the

charges were dismissed and plaintiff entered a plea agreement on unrelated charges. Cf. Butler

v. Compton, 482 F.3d 1277, 1281 (10th Cir. 2007) (“Mr. Butler’s conviction on unrelated

charges may not form the basis for the application of Heck where there is no challenge to that

conviction in Mr. Butler’s § 1983 action.”). Plaintiff in this case is seeking damages for the time

he was detained and incarcerated. However, Plaintiff was detained based on the incident for

which he was ultimately convicted. See Wilkins v. City of Tempe, No. CV 09-00752-PHX-

MHM, 2010 WL 94116, at *3 (D. Ariz. Jan. 6, 2010) (distinguishing Butler and finding that

“[t]he fact that the crimes which Plaintiff ultimately plead guilty to were not the ones with which

he was originally charged is irrelevant; his conviction, unlike the one in Butler, arises out of the

same incident that led to the original charges”). If this Court were to find that Plaintiff was



                                                 7
         Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 8 of 11




entitled to damages for being detained and incarcerated, the invalidity of his criminal convictions

would be necessarily implicated. See Wingo v. Mullins, No. 09-CV-445-GKF-TLW, 2009 WL

4404278, at *2 (N.D. Okla. Nov. 25, 2009) (“To the extent Plaintiff claims that the conduct of

Defendants . . . destroyed his business, the Court concludes that any damage to Plaintiff’s

business which arose prior to his convictions is ‘inextricably intertwined’ with the allegations

resulting in his conviction.”) (citation omitted).     “The Court finds Plaintiff has failed to

demonstrate that he suffered an actual compensable injury unrelated to his conviction and

imprisonment which would survive the holding of Heck.” Id.            Plaintiff is directed to show

cause why this matter should not be dismissed as barred by Heck.

       4. Younger Abstention

       The Court may be prohibited from hearing Plaintiff’s claims under Younger v. Harris,

401 U.S. 37, 45 (1971). “The Younger doctrine requires a federal court to abstain from hearing a

case where . . . (1) state judicial proceedings are ongoing; (2) [that] implicate an important state

interest; and (3) the state proceedings offer an adequate opportunity to litigate federal

constitutional issues.” Buck v. Myers, 244 F. App’x 193, 197 (10th Cir. 2007) (unpublished)

(citing Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1204 (10th Cir. 2003); see also

Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)). “Once

these three conditions are met, Younger abstention is non-discretionary and, absent extraordinary

circumstances, a district court is required to abstain.” Buck, 244 F. App’x at 197 (citing Crown

Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th Cir. 2003)).

       An online Kansas District Court Records Search shows that Case No. 2013-CR-001034 is

still pending with motions filed on August 5, 2020, and September 2, 2020. State v. Hall, Case

No. 2013-CR-001034 (Sedgwick County District Court). Therefore, it appears that the first and



                                                 8
          Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 9 of 11




second conditions for Younger abstention would be met because Kansas undoubtedly has an

important interest in enforcing its criminal laws through criminal proceedings in the state’s

courts. In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control over criminal justice

[is] a lynchpin in the unique balance of interests” described as “Our Federalism.”) (citing

Younger, 401 U.S. at 44).      Likewise, the third condition would be met because Kansas courts

provide Plaintiff with an adequate forum to litigate his constitutional claims by way of pretrial

proceedings, trial, and direct appeal after conviction and sentence, as well as post-conviction

remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir. 1993) (“[F]ederal courts should

abstain from the exercise of . . . jurisdiction if the issues raised . . . may be resolved either by trial

on the merits in the state court or by other [available] state procedures.”) (quotation omitted); see

Robb v. Connolly, 111 U.S. 624, 637 (1984) (state courts have obligation ‘to guard, enforce, and

protect every right granted or secured by the constitution of the United States . . . .’”); Steffel v.

Thompson, 415 U.S. 452, 460–61 (1974) (pendant state proceeding, in all but unusual cases,

would provide federal plaintiff with necessary vehicle for vindicating constitutional rights).

        “[T]he Younger doctrine extends to federal claims for monetary relief when a judgment

for the plaintiff would have preclusive effects on a pending state-court proceeding.” D.L. v.

Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004). Plaintiff’s claim may be

stayed pending the resolution of the pending criminal charges. See Garza v. Burnett, 672 F.3d

1217, 1220 (10th Cir. 2012) (citing Wallace v. Kato, 549 U.S. 384, 393 (2007)); Myers v. Garff,

876 F.2d 79, 81 (10th Cir. 1989) (directing district court to stay claim for damages).

IV. Response and/or Amended Complaint Required

        Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper



                                                    9
           Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 10 of 11




amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.

          IT IS THEREFORE ORDERED THAT Plaintiff’s motion (Doc. 3) is denied to the

extent Plaintiff seeks relief.

          IT IS FURTHER ORDERED that Plaintiff is granted until October 9, 2020, in which

to show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until October 9, 2020, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.




1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3194-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                         10
 Case 5:20-cv-03194-SAC Document 5 Filed 09/11/20 Page 11 of 11




IT IS SO ORDERED.

Dated September 11, 2020, in Topeka, Kansas.

                                 s/ Sam A. Crow
                                 Sam A. Crow
                                 U.S. Senior District Judge




                                   11
